DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose a system for assigning a light device to an entertainment group in a lighting system having, inter alia, “…at least one processor configured to: use said at least one input interface to detect that a light device has been added to said lighting system , said light device not being commissioned into said lighting system , determine whether said entertainment mode is active, add said light device to said entertainment group upon detecting that said light device has been added to said lighting system in dependence on said entertainment mode being active, use said at least one output interface to control said light device to render one or more light effects synchronized to said media content in said entertainment mode after said light device has been added to said entertainment group, use said at least one input interface to detect that said light device is unavailable, and remove said light device from said entertainment group upon detecting that said light device is unavailable.” (claims 1 and 13). The remaining claims 2-12 and 14 are allowed by virtue of their dependencies upon the independent claims. Hence, the examiner has allowed claims 1 through 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aliakseyeu et al., Pub. No. 2020/0413520; Aliakseyeu et al., Pub. No. 2020/0167846; Um et al., Pub. No. 2017/0105095; Kim et al., Patent No. 11,079,913.
None of the above documents discloses the at least one processor as recited.

                                               Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAISSA PHILOGENE whose telephone number is (571)272-1827. The examiner can normally be reached Monday-Friday 9:30am to 9:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on (571) 272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/HAISSA PHILOGENE/Primary Examiner, Art Unit 2844